[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                               _____________                 U.S. COURT OF
                                                                APPEALS
                                No. 09-12717               ELEVENTH CIRCUIT
                               _____________                   JANUARY 9, 2013
                                                                 JOHN LEY
                       D.C. Docket No. 05-00369-CV-RH              CLERK

MICHAEL DUANE ZACK, III,

                                                     Petitioner-Appellant,

                                   versus

KENNETH S. TUCKER,
PAM BONDI,

                                                   Respondents-Appellees.

                              ______________

                Appeal from the United States District Court
                    for the Northern District of Florida
                             ______________
                             (January 9, 2013)

Before: DUBINA, Chief Judge, TJOFLAT, CARNES, BARKETT, HULL,
MARCUS, WILSON, PRYOR, MARTIN and JORDAN, Circuit Judges.

DUBINA, Chief Judge:
      Petitioner Michael Duane Zack’s appeal from the district court’s order

denying him federal habeas relief pursuant to 28 U.S.C. § 2254 presents this court

with the opportunity to revisit our precedent in Walker v. Crosby, 341 F.3d 1240

(11th Cir. 2003), and the rule it established with regard to the limitations period set

forth in 28 U.S.C. § 2244(d)(1). We now overrule Walker to the extent it holds

that § 2244(d)(1) provides a single statute of limitations that applies to the habeas

corpus application as a whole and that individual claims within an application

cannot be reviewed separately for timeliness. We conclude, based on the text and

structure of the statute, Supreme Court precedent, decisions of our sister circuits,

and Congressional intent, that the federal statute of limitations requires a claim-by-

claim approach to determine timeliness. Accordingly, we affirm the district court’s

order denying Zack federal habeas relief.

                                I. BACKGROUND

      A Florida jury convicted Zack of first-degree murder, sexual battery, and

robbery. After the sentencing phase, the jury recommended a sentence of death,

and the trial court imposed a death sentence. The Florida Supreme Court affirmed

Zack’s conviction and death sentence on direct review. Zack v. State, 753 So. 2d 9

(Fla. 2000). On October 2, 2000, Zack’s convictions and sentence became final

when the United States Supreme Court denied his petition for a writ of certiorari.

                                            2
Zack v. Florida, 531 U.S. 858, 121 S. Ct. 143 (2000). More than one year passed

before Zack filed post-conviction motions in state court. On December 26, 2001,

Zack filed his first state collateral motion, asking for an extension of time for filing

a motion for collateral review under Florida Rule of Criminal Procedure 3.850.

The trial court granted the motion and extended the deadline to May 2002, when

Zack filed a Rule 3.850 motion raising numerous issues.

      While Zack’s collateral motion was pending in state court, the United States

Supreme Court decided Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242 (2002)

(holding that the execution of a mentally retarded person is cruel and unusual

punishment in violation of the Eighth Amendment). Shortly thereafter, Zack

amended his Rule 3.850 motion to include a claim based on Atkins. In June 2003,

the trial court denied Zack’s Rule 3.850 motion, and the Florida Supreme Court

affirmed this ruling on appeal. Zack v. State, 911 So. 2d 1190 (Fla. 2005).

      Zack then proceeded to federal court, filing a federal habeas petition that

raised multiple claims for relief, including a claim under Atkins. The district court

dismissed all of Zack’s non-Atkins claims as untimely and denied the Atkins claim

on the merits. Zack filed a motion for a certificate of appealability, and the district

court granted it as to whether Zack’s non-Atkins claims were timely under the

habeas statute of limitations. A panel of this Court vacated and remanded the case.

                                           3
Zack v. Tucker, 666 F.3d 1265 (11th Cir. 2012). The panel stated that our prior

panel precedent in Walker requires courts to evaluate the timeliness of federal

habeas applications as a whole, and that limitations period begins to run from the

latest of the triggering events established in § 2244(d)(1)(A)–(D). Id. at 1268. The

panel held that Zack’s timely assertion of his Atkins claim made timely all the

other claims asserted in his petition. Id. at 1269. We vacated the panel opinion

and reheard the case en banc. Zack v. Tucker, 678 F.3d 1203 (11th Cir. 2012).

                                         II. ISSUE

       Whether 28 U.S.C. § 2244(d)(1) provides a single statute of limitations that

applies to the application as a whole or whether the timeliness of claims must be

evaluated on a claim-by-claim basis.

                                    III. DISCUSSION

       A. The Statute

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”), Pub. L. No.

104‒132, 110 Stat. 1214 (1996), sets forth a limitations period for state prisoners

filing a 28 U.S.C. § 2254 petition.1 This statute of limitations “quite plainly serves

the well-recognized interest in the finality of state court judgments.” Duncan v.

Walker, 533 U.S. 167, 179, 121 S. Ct. 2120, 2128 (2001); see also Jones v. United

       1
         AEDPA also establishes a one-year limitation period for federal prisoners in 28 U.S.C.
§ 2255(f).
                                              4
States, 304 F.3d 1035, 1039 (11th Cir. 2002) (noting that the fixed time limit was

designed to further AEDPA’s “signal purpose” of bringing greater “finality [to]

criminal cases”). According to the statute, a one-year period of limitations applies

“to an application for a writ of habeas corpus,” and it runs “from the latest of”:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1)(A)‒(D).

      Relying on the plain language of the statute, Zack argues that his habeas

petition was timely, under § 2244(d)(1)(C), because he filed it within one year after

the Supreme Court decided Atkins. Zack contends that this was the latest of the

four possible dates under the statute, and it marked the start of the one-year period

that applied to his application. Relying heavily on this court’s holding in Walker

that the one-year limitation period applies to a petition for a writ of habeas corpus
                                          5
as a whole, not to the separate claims in the petition, Zack contends that his

application as a whole was timely, and the district court erred in dismissing his

non-Atkins claims as untimely.

      The State also relies on the plain language of the statute, contending that

there is no ambiguity and the district court properly dismissed Zack’s untimely

claims—the non-Atkins claims. The State urges this court to view the entire

statutory context, not look at one word or term in isolation. See Harrison v.

Benchmark Elecs. Huntsville, Inc., 593 F.3d 1206, 1212 (11th Cir. 2010) (citations

omitted). It contends that this court, like the Supreme Court in Pace v.

DiGuglielmo, 544 U.S. 408, 415‒16, 125 S. Ct. 1807, 1813 (2005), should analyze

the statute in a subsection by subsection manner rather than analyzing only the

word “application” in subsection (d)(1). When carefully considering each

subsection, the State asserts that the clear textual indication is that Congress meant

for courts to determine timeliness based on a claim-by-claim basis. For example,

subsection (C)’s reference to “the constitutional right” is clearly a reference to a

singular right, § 2244(d)(1)(C) (emphasis added), and subsection (D)’s reference to

“claim or claims” indicates that Congress meant for courts to determine timeliness

based on a claim-by-claim basis, id. § 2244(d)(1)(D). Furthermore, the State argues

that the phrase “from the latest of” is the introduction to four separate time periods.

                                           6
See id. § 2241(d)(1). The State contends that the statute provides for one time

limitation for the judgment as a whole, and has three exceptions to that time

period, each of which also has a time limitation. The State asserts that these “time

limitations within time limitations” address the realities of habeas litigation, such

as the effect that newly found evidence and rights newly recognized by the

Supreme Court have on a habeas petitioner’s quest for relief.

      Alternatively, assuming that this court perceives ambiguity in the statute, the

State posits that this court should interpret the statute based on practice and policy

within the civil realm, of which habeas corpus is a remedy. The normal practice in

the civil litigation arena is for courts to apply statutes of limitations on a claim-by-

claim basis, and the policy promoted by Congress with the passage of AEDPA was

finality in criminal cases. See Murphy v. United States, 634 F.3d 1303, 1309 (11th

Cir. 2011) (observing that “Congress’s overriding purpose in enacting AEDPA . . .

[was] to achieve finality in criminal cases, both federal and state”) (internal

quotation marks omitted). The State contends that, in light of the stated purpose

behind AEDPA and the ordinary application of statutes of limitation, the Walker

interpretation that the statute of limitations should be applied to the application as a

whole cannot be correct. This interpretation would create a “loophole” in habeas

jurisprudence “which is contrary to the legislative intent of insuring a greater

                                            7
degree of finality” in criminal cases. See id. (internal quotation marks omitted).

Moreover, the State proffers that such an interpretation would not comport with the

practicalities of habeas litigation. Hence, the State urges this court to adopt a

claim-by-claim approach for timeliness determinations in habeas litigation and to

affirm the district court’s order dismissing Zack’s untimely claims in his habeas

petition.

       B. Walker v. Crosby

      As stated previously, Zack posits that his petition is timely under our Walker

interpretation of the habeas statute of limitations. In Walker, the petitioner

received a new sentence during state post-conviction proceedings and, after

exhausting state remedies, filed a federal petition challenging aspects of both his

original conviction and his new sentence. Walker, 341 F.3d at 1241‒42. The court

framed the question as “whether individual claims within a single habeas petition

may be reviewed separately for timeliness.” Id. at 1241. The court began its

analysis by looking to the words of the statutory provision and noted that the

statute “provides a single statute of limitations, with a single filing date, to be

applied to the application as a whole.” Id. at 1243. The court then considered

language in Artuz v. Bennett, 531 U.S. 4, 121 S. Ct. 361 (2000), to draw a

distinction between the word “application” in § 2244(d)(1) and the word “claims”

                                            8
as used in the statute. Id. The court reasoned that, because the statute directs

courts to look at whether an “application” is timely, not whether the individual

“claims” within the application are timely, “[t]he statute of limitations in §

2244(d)(1) applies to the application as a whole; individual claims within an

application cannot be reviewed separately for timeliness.” Id. at 1244‒45.

      The Walker court stated a broader rule than was necessary to decide that

appeal. The petitioner in Walker filed a habeas petition that included a claim

challenging his new sentence, which was timely, and other claims challenging his

original conviction that, when viewed in insolation, were not timely. Id. at 1241–

42. The narrow legal question presented in Walker involved the meaning of the

word “judgment” in subsection 2244(d)(1)(A), and whether the timely assertion of

the challenge to the new sentence revived the claims as to the original conviction.

All the Walker panel had to do was construe whether the petitioner’s limitations

period under that subsection began anew when his corrected sentence became

final. In Ferreira v. Secretary, Department of Corrections, 494 F.3d 1286, 1293

(11th Cir. 2007), we decided that narrower question and held that the statute of

limitations under subsection 2244(d)(1)(A) “begins to run from the date both the

conviction and the sentence the petitioner is serving at the time he files his

application become final because judgment is based on both the conviction and the

                                           9
sentence.” In the light of Ferreira, the Walker court reached the right result for the

wrong reason. In Walker, the challenges to both the original conviction and the

new sentence were timely because the limitations period on both sets of claims

presented ran from the date that both the conviction and the sentence the petitioner

was serving became final. See 28 U.S.C. § 2244(d)(1)(A).

      C. Grounds for Overruling Walker

      In the light of the text and structure of the statute, Supreme Court case law,

other circuits’ interpretations, and Congress’s intent in enacting AEDPA, we

conclude that the Walker interpretation is incorrect. The present case is a perfect

example of why the Walker rule is not viable. By raising one meritless claim of

mental retardation based on a constitutional right newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review,

Zack attempts to resurrect eight other untimely claims. Following the Walker

interpretation and allowing such an interpretation negates the purpose of the habeas

statute of limitations by increasing delays in criminal cases, which, in turn,

impedes the state’s interest in the finality of state court judgments. This result is

contrary to Congress’s purpose in enacting AEDPA. See Duncan, 533 U.S. at 179,

121 S. Ct. at 2128; see also Day v. Crosby, 391 F.3d 1192, 1194 (11th Cir. 2004)

(“Congress enacted the AEDPA statute of limitations as the principal tool to serve

                                          10
the well-recognized interest in the finality of state court judgments.”) (internal

quotation marks and alteration omitted). We cannot let stand a rule that

undermines “the finality of criminal convictions” and gives “slim significance” to

the limitation period enacted by Congress. Mayle v. Felix, 545 U.S. 644, 662, 125
S. Ct. 2562, 2573‒74 (2005).

      1. Text of the Statute

      The text and structure of the statute suggest that the statute of limitations of

§ 2244(d)(1) should be applied on a claim-by-claim basis. The only way to make

sense of the statutory scheme is to read the statute as applying on a claim-by-claim

basis. The Walker interpretation of § 2244(d)(1) reads the statute in such a way that

under certain circumstances it will be impossible for courts to identify the

applicable statute of limitations.

      Consider a circumstance where an applicant presents a petition for relief that

seeks review under two separate constitutional rights newly recognized by two

separate Supreme Court decisions. The statute provides that the one-year

limitations period begins to run “from the latest of” four possible dates identified in

subsections (A) through (D). 28 U.S.C. § 2244(d)(1). Subsection (C) — the

subsection at issue in this case —provides that the statute of limitations on an

application for habeas relief runs from “the date on which the constitutional right

                                          11
asserted was initially recognized by the Supreme Court.” Id. § 2244(d)(1)(C). The

Walker interpretation states that a single statute of limitations applies to the

application as a whole, but it does not tell a court how to identify the relevant date

from which the statute of limitations begins to run. Does the one-year statute of

limitations run from the date of the earlier Supreme Court decision, or the later

one? Nothing in the text of subsection (C) resolves that question.

      The Walker interpretation suggests that the limitations period runs from the

date of the later Supreme Court decision, but this result is not what the statute

provides. As the Third Circuit has explained, the reference to “the latest” date in

the statute “tells a court how to choose from among the four dates specified in

subsection (A) through (D) once those dates are identified,” but the statute does

not tell a court how to identify the date specified in subsection (C) in an application

that contains multiple claims based on multiple newly discovered constitutional

rights. Fielder v. Varner, 379 F.3d 113, 118 (3d Cir. 2004). “It would be just as

consistent with the statutory language to pick the earliest date” on which a new

constitutional right was recognized. Id. Under the Walker reading, subsection (C)

does not even contemplate a scenario in which multiple new constitutional rights

may be asserted in the same application.




                                           12
      But if § 2244(d)(1) applies on a claim-by-claim basis, none of these

problems exist. The statute of limitations on each claim runs from the date of each

relevant Supreme Court decision. For this reason, the text and structure of the

statute suggests that timeliness must be evaluated on a claim-by-claim basis.

      2. Supreme Court Cases

      The first case that casts doubt on the Walker rule is Pace v. DiGuglielmo, in

which the Supreme Court considered whether a state application for collateral

review was “properly filed” under § 2244(d)(2) so as to toll the federal one-year

statute of limitations. 544 U.S. at 410, 125 S. Ct. at 1810. Under the law of

Pennsylvania, where the petitioner filed his application, courts determined

timeliness on a claim-by-claim basis, instead of the application as a whole. See id.

at 411‒12, 125 S. Ct. at 1810‒11. The Pace petitioner argued that because §

2244(d)(2) refers to a “properly filed application,” any condition that must be

applied on a claim-by-claim basis, like a time limitation, cannot be a condition of

filing. Id. at 415‒16, 125 S. Ct. at 1813. The Supreme Court rejected petitioner’s

argument and cited several provisions in AEDPA where a reference to an

“application” nevertheless requires a claim-by-claim analysis. Id. at 415‒16, 125

S. Ct. at 1813. The Supreme Court explained that section 2244(d)(1)(C), the

provision at issue in the present case, is one example that “require[s] claim-by-

                                         13
claim consideration.” Id. at 416 n.6, 125 S. Ct. at 1813 n.6. Noting that §

2244(d)(1) provides for a one-year limitation period for a habeas corpus

application, the Supreme Court stated that “[t]he subsection then provides one

means of calculating the limitation with regard to the ‘application’ as a whole, §

2244(d)(1)(A) (date of final judgment), but three others that require claim-by-claim

consideration, § 2244(d)(1)(B) (governmental interference); § 2244(d)(1)(C) (new

right made retroactive); § 2244(d)(1)(D) (new factual predicate).” Id. Although

this language was not the Court’s holding, but rather was dicta, we note that “dicta

from the Supreme Court is not something to be lightly cast aside.” Peterson v.

BMI Refractories, 124 F.3d 1386, 1392 n.4 (11th Cir. 1997).

      Mayle v. Felix also casts doubt on our ruling in Walker. In Mayle, the Ninth

Circuit had permitted the petitioner, who had timely filed a habeas petition, to later

amend his petition under Rule 15(c)(2), Federal Rules of Civil Procedure, to

include claims that would have otherwise been untimely under § 2244(d)(1)(A).

545 U.S. at 653, 125 S. Ct. at 2568. In reversing, the Supreme Court stated that the

Ninth Circuit’s decision undermined the purpose of Congress in enacting “AEDPA

to advance the finality of criminal convictions.” Id. at 662, 125 S. Ct. at 2573.

The Court acknowledged “Congress’[s] decision to expedite collateral attacks by

placing stringent time restrictions on them.” Id. at 657, 125 S. Ct. at 2570 (internal

                                          14
quotation marks and alteration omitted). The Court reasoned that “[i]f claims

asserted after the one-year period could be revived simply because they relate to

the same trial, conviction, or sentence as a timely filed claim, AEDPA’s limitation

period would have slim significance.” Id. at 662, 125 S. Ct. at 2573‒74. Because

Congress enacted the limitations period in AEDPA “as the principal tool to serve

the well-recognized interest in the finality of state court judgments,” Day, 391 F.3d

at 1194 (internal alteration and quotation marks omitted), Mayle intimates that

courts should construe § 2254(d) narrowly.

      3. Other Circuit Decisions

      Several of our sister circuits have rejected the Walker interpretation. See

Prendergast v. Clements, 699 F.3d 1182 (10th Cir. 2012); Mardesich v. Cate, 668
F.3d 1164 (9th Cir. 2012); Souliotes v. Evans, 622 F.3d 1173 (9th Cir.), vacated on

other grounds, 654 F.3d 902 (9th Cir. 2011); Bachman v. Bagley, 487 F.3d 979

(6th Cir. 2007); Fielder, 379 F.3d 113. In fact, no circuit has agreed with our

reasoning in Walker or adopted the rule we established in that case.

      The Fielder opinion, authored by then-Judge Alito, criticized our Walker

rule, noting that it “fails on its own terms,” and held that the statute of limitations

in § 2244(d)(1) requires a claim-by-claim approach to determine timeliness. 379

F.3d at 118. The Third Circuit noted that our court “actually disregard[ed]” the

                                           15
language contained in § 2244(d)(1)(D), which refers to “the date on which the

factual predicate of the claim or claims presented could have been discovered

through the exercise of due diligence.” Id. at 117 (quoting 28 U.S.C.

§ 2244(d)(1)(D)). The court stated although the Walker interpretation implicitly

read subsection (D) to refer to “the latest date on which the factual predicate of

any claim presented could have been discovered through the exercise of due

diligence,” id. at 118 (internal quotation marks omitted), this is not what the

language of subsection (D) says, and in fact “[i]t would be just as consistent with

the statutory language to pick the earliest date” on which the factual predicate of

any claim accrued, id. Instead, the Fielder court stressed that subsection (D) did

not say that and found that “[t]he reference to ‘the latest’ date in § 2244(d)(1) tells

a court how to choose from among the four dates specified in subsections (A)

through (D) once those dates are identified.” Id.

      Fielder looked beyond the words of § 2244(d)(1) and considered how courts

ordinarily apply statutes of limitations. Explaining that statutes of limitations are

applied typically on a claim-by-claim basis in civil and criminal cases, the Third

Circuit reasoned that nothing indicated “that Congress intended to make a radical

departure from this approach in § 2244(d)(1).” Id. The Fielder court also

considered the practical implications of the Walker interpretation, reasoning that

                                           16
“the Walker interpretation has the strange effect of permitting a late-accruing

federal habeas claim to open the door for the assertion of other claims that had

become time-barred years earlier.” Id. at 120. After providing a persuasive

example to illustrate its reasoning that Congress did not intend the statute of

limitations to resurrect previously barred claims, the Fielder court surmised that

Congress would not have wanted the statute of limitations to “miraculously

revive[]” formerly barred claims. Id.

      The Tenth, Ninth, and Sixth Circuits have also held that the one-year period

of limitation should be applied on a claim-by-claim basis. Most recently, the Tenth

Circuit rejected our Walker approach and noted that Walker “creates a perverse

incentive for potential habeas petitioners with otherwise time-barred constitutional

claims to violate the terms of their sentence.” Prendergast, 669 F.3d at 1187. In

Mardesich, the Ninth Circuit reaffirmed its earlier statement in Souliotes that the

statute of limitations in § 2244(d)(1) applies on a claim-by-claim basis. 668 F.3d

at 1170‒71. The Mardesich court aptly stated that “[s]tretched to its logical

extreme, Walker’s application-based approach would hold that AEDPA’s statute of

limitations never completely runs on any claim so long as there is a possibility of a

timely challenge for one claim.” Id. at 1171. Hence, it joined the Third Circuit in

embracing a claim-by-claim approach to the statute of limitations in a multiple

                                          17
trigger date case. Id. The Sixth Circuit also expressly rejected the Walker

interpretation of § 2244(d)(1). Bachman, 487 F.3d at 984. Now, having the

opportunity to consider the issue again, we reject the Walker interpretation of the

statute of limitations and agree with our sister circuits that a claim-by-claim

approach to the statute of limitations in a multiple trigger case is more reasoned.

      4. Congressional Intent

      We agree with the State that the Walker interpretation is also inconsistent

with Congressional intent. Congress enacted AEDPA to “reduce[] the potential for

delay on the road to finality by restricting the time that a prospective federal

habeas petitioner has in which to seek federal habeas review.” Duncan, 533 U.S.

at 179, 121 S. Ct. at 2128. Courts should not interpret statutes in a manner that

undermines the purpose of the statute. See In re Chapman, 166 U.S. 661, 667, 17
S. Ct. 677, 680 (1897) (stating that “nothing is better settled than that statutes

should receive a sensible construction, such as will effectuate the legislative

intention, and, if possible, so as to avoid an unjust or an absurd conclusion”). Our

court has strictly interpreted the habeas statute of limitations “to avoid creating a

loophole which is contrary to the legislative intent of insuring a greater degree of

finality.” Murphy, 634 F.3d at 1309 (internal quotation marks omitted) (giving

strict interpretation to statute of limitations in Rule 35(b) modification of sentence

                                           18
context). The Supreme Court has also observed that the purpose of the habeas

statute of limitations is to end delays in criminal cases. See Woodford v. Garceau,

538 U.S. 202, 206, 123 S. Ct. 1398, 1401 (2003) (observing that “Congress

enacted AEDPA to reduce delays in the execution of state and federal criminal

sentences, particularly in capital cases”); see also Baze v. Rees, 553 U.S. 35, 69,

128 S. Ct. 1520, 1542 (2008) (Alito, J., concurring) (noting the “seemingly endless

proceedings that have characterized capital litigation”).

      In light of the clear intent of Congress in enacting the habeas statute of

limitations, the Walker interpretation is not viable. This interpretation frustrates

congressional intent with respect to finality because it allows a habeas petitioner to

revive otherwise untimely claims by filing a habeas petition based on either (1) a

state imposed impediment to filing a claim, or (2) a new rule that applies

retroactively on collateral review, or (3) the discovery of a factual predicate for a

new claim. It allows for the resuscitation of otherwise dormant claims and

effectively rewards petitioners for waiting years after their convictions become

final to file federal habeas petitions that mix new and timely claims with stale and

untimely claims. Such a result contradicts the well-recognized interest in the

finality of state court judgments that Congress sought to achieve in enacting the

habeas statute of limitations.

                                          19
      Moreover, the logic of Walker extends with equal force to the one-year

limitation period in 28 U.S.C. § 2255 for federal prisoners, and the finality

concerns are particularly acute in this context. Unlike state prisoners, who can

capitalize on a new constitutional right, federal prisoners have another “new right”

trigger in § 2255(f)(3). In this provision, the “new right” trigger applies to

Supreme Court decisions recognizing new, retroactively applicable statutory

rights. See, e.g., United States v. Roberts, 308 F.3d 1147, 1149‒50 (11th Cir.

2002). The breadth of this provision poses a far greater threat to the finality of

federal prisoner convictions than state prisoner convictions. In recent years, the

Supreme Court has issued a number of decisions that narrowly construe a wide

range of statutes defining federal crimes, all of which are retroactive to appeals on

collateral review. See, e.g., Fowler v. United States, ___ U.S. ___, 131 S. Ct. 2045

(2011) (federal witness tampering statute); Skilling v. United States, ___ U.S. ___,

130 S. Ct. 2896 (2010) (honest services fraud statute); Chambers v. United States,

555 U.S. 122, 129 S. Ct. 687 (2009) (violent felony under Armed Career Criminal

Act); Begay v. United States, 553 U.S. 137, 128 S. Ct. 1581 (2008) (violent felony

under Armed Career Criminal Act); United States v. Santos, 553 U.S. 507, 128 S.

Ct. 2020 (2008) (money laundering statute); Watson v. United States, 552 U.S. 74,

128 S. Ct. 579 (2007) (firearm statute). These decisions have spawned extensive

                                          20
federal prisoner post-conviction litigation, and the Walker interpretation

compounds this complex litigation and contradicts the purpose of the statute of

limitations in AEDPA: finality of judgment.

                                IV. CONCLUSION

      We overrule Walker to the extent that it holds that § 2244(d)(1) provides a

single statute of limitations that applies to the application as a whole and that

individual claims within an application cannot be reviewed separately for

timeliness. We are “confident Congress did not want to produce” a result in which

a timely claim “miraculously revive[s]” untimely claims. Fielder, 379 F.3d at 120.

Accordingly, we hold that the statute of limitations in AEDPA applies on a claim-

by-claim basis in a multiple trigger date case. We see no reason why a habeas

petitioner who allows his judgment to become final should be permitted, by the

happenstance of an intervening decision or the discovery of new evidence, to

reopen claims that he could have raised earlier but did not. Thus, we affirm the

district court’s judgment dismissing Zack’s non-Atkins claims as time-barred.

      AFFIRMED.




                                          21
CARNES, Circuit Judge, concurring:


      I fully concur in the Chief Judge’s opinion for the Court and write separately

to elaborate on what will-o’-the-wisp, tissue-thin, non-bars the AEDPA statute of

limitations provisions would be if the Court did not hold as it does today.

      During oral argument, petitioner’s counsel was asked these questions and

gave these answers:

      The Court: Let me ask you one thing that concerns me about your
      position, Mr. McClain, and I didn’t really see it addressed much in the
      briefs. And that is the unlocking claim, in this case, the Atkins claim.
      How much merit does it have to have to unlock the statute as to the
      other claims?

      Counsel: Well, under the statutory language, it’s whether the claim—
      when does the claim arise?

      The Court: No. No. I mean, suppose—you don’t like the Mensa
      hypothetical—let’s give you another one. Suppose, under Miller v.
      Alabama, someone who was twenty-one years old according to the
      birth certificate at the time they committed the murder got a
      mandatory life without parole. Twenty years later, after Miller comes
      out, they file a Miller claim and eight other claims that have nothing
      to do with Miller. And the state responds, “He was twenty-one.” And
      the guy says, “No I wasn’t.” Judge holds a hearing; he was clearly
      twenty-one at the time. Miller is inapplicable. The claim has no
      merit. Do the other eight claims still get under the fence for the
      statute of limitation purposes?

      Counsel: Under the text of the statute, the merits are not at issue.

      The Court: Okay, so any time any Supreme Court decision comes
      out, anybody—particularly somebody on death row, let’s say, or
                                         22
      serving life without parole, got nothing to lose—they file a false and
      frivolous claim as to that new decision and then everything else comes
      in under the statute of limitations for it?

      Counsel: Under the text, that’s correct.

Counsel’s answers show that at the frontier of the absurd there are no border

guards.

      Adopting the petitioner’s interpretation of the statutory language

would mean that every time the Supreme Court issued a decision

recognizing a new, retroactively applicable constitutional right, the statute of

limitations bar would be lifted for any and all other claims a petitioner

wished to bring. And that would be true no matter how old those other

claims were, no matter how unrelated they were to the new law claim, and

no matter how baseless the new law claim was in that case.

      Two examples illustrate the absurdity of the petitioner’s

interpretation. Under it, any petitioner could have used the decision in

Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242 (2002), to lift the statute of

limitations bar on any and all non-Atkins claims, even if the petitioner had

an IQ in the genius range and even if he were not under a sentence of death,

making the Atkins claim doubly frivolous. And the Supreme Court’s

decision in Miller v. Alabama, 132 S. Ct. 2455 (2012), could be used by any

                                          23
petitioner to lift the statute of limitations bar for any and all otherwise time-

barred, non-Miller claims he wants to assert, even if he is not serving a life

imprisonment without parole sentence and even if he was not a juvenile

when he committed his crimes, making the Miller claim doubly frivolous.

      The petitioner’s position is contrary to “the common mandate of

statutory construction to avoid absurd results,” Rowland v. California Men’s

Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 200, 113 S. Ct. 716,

200 (1993); see Corley v. United States, 55 U.S. 303, 317, 129 S. Ct. 1558,

1568 (2009) (interpreting a statute to avoid “the absurdities of literalism that

show that Congress could not have been writing in a literalistic frame of

mind”); E.E.O.C. v. Commercial Office Products Co., 486 U.S. 107, 120-

121, 108 S. Ct. 1666, 1674 (1988) (rejecting an interpretation that would lead

to “absurd or futile results . . . plainly at variance with the policy of the

legislation as a whole, which this Court need not and should not

countenance”) (quotation marks omitted); United States v. Turkette, 452
U.S. 576, 580, 101 S. Ct. 2524, 2527 (1981) (“[A]bsurd results are to be

avoided” in statutory construction.); Miedema v. Maytag Corp., 450 F.3d
1322, 1326 (11th Cir. 2006) (It is a “venerable” principle that “statutory




                                            24
language should not be applied literally if doing so would produce an absurd

result.”).

       There is enough unavoidable absurdity in life. We should avoid

absurdity in the law. Today’s decision does.




                                        25